DETAILED ACTION

This office action is in response to the arguments filed on 6/26/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The arguments filed on 6/26/2022, responding to the office action mailed on 3/31/2022, have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-11. Claims 12-15 have been canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Withdrawn claims 12-15 have been canceled

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 have been withdrawn and the application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 1, the claimed invention requires an electronic device comprising a metal member made of metal material including one of copper, copper alloy, aluminum and aluminum alloy, a connected member located on a lower side of the metal member and having an upper-side surface, which is opposed to a whole surface area of a lower-side surface of the metal member, a metal connecting layer having a metal film made of metal material including gold or gold alloy, wherein the metal connecting layer connects the lower-side surface of the metal member to the upper-side surface of the connected member, and a rust-preventing film formed on an outer side surface of the metal member, a rust-preventing film formed on an outer side surface of the metal member 
Additionally, the claimed invention requires wherein the metal member is a heat sink for a heat radiating unit of a semiconductor module having a semiconductor chip, and the connected member is an insulating plate for the heat radiating unit of the semiconductor module having the semiconductor chip.

The combination of Kono (US 6,529,380) in view of Kuibira (US 2009/0126903) and in further view of Ishikawa (US 2016/0190417) and Choi (US 2013/0000978) show most aspects of the present invention. However, the references fail to show features of wherein a thickness of the metal connecting layer is made to be smaller than a flatness of the lower-side surface of the metal member and a flatness of the upper-side surface of the connected member and a rust-preventing film formed on an outer side surface of the metal member and extending from an outer periphery of the metal connecting layer to a position away from the outer periphery of the metal connecting layer by a predetermined distance
Furthermore, Williamson (US 2018/0190606) teaches (Fig 11) similar subject matter as the present invention including a metal member (111) made of metal material, a connected member (102) located on a lower side of the metal member and having an upper-side surface, and a metal connecting layer (110) having a metal film, wherein the metal connecting layer connects the lower-side surface of the metal member to the upper-side surface of the connected member.
However, Williamson fails to teach the allowable subject matter of wherein a thickness of the metal connecting layer is made to be smaller than a flatness of the lower-side surface of the metal member and a flatness of the upper-side surface of the connected member and also does not disclose the features a rust-preventing film formed on an outer side surface of the metal member and extending from an outer periphery of the metal connecting layer to a position away from the outer periphery of the metal connecting layer by a predetermined distance. 

Lastly, Kikuchi (US 10,199,467) teaches (Fig 6B) similar subject matter as the present invention including a metal member (30) made of metal material, a connected member (28) located on a lower side of the metal member and having an upper-side surface, and a metal connecting layer (26) having a metal film, wherein the metal connecting layer connects the lower-side surface of the metal member to the upper-side surface of the connected member.
Although, Kikuchi teaches a rust-preventing film (32) formed on an outer side surface of the metal member, Kikuchi does not show the allowable subject matter of the rust-preventing film extending from an outer periphery of the metal connecting layer to a position away from the outer periphery of the metal connecting layer by a predetermined distance and also fails to teach the allowable subject matter of wherein a thickness of the metal connecting layer is made to be smaller than a flatness of the lower-side surface of the metal member and a flatness of the upper-side surface of the connected member.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; features of wherein a thickness of the metal connecting layer is made to be smaller than a flatness of the lower-side surface of the metal member and a flatness of the upper-side surface of the connected member

In regards to claim 1; features of the rust-preventing film extending from an outer periphery of the metal connecting layer to a position away from the outer periphery of the metal connecting layer by a predetermined distance 
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814